 



Exhibit 10.108

ASPECT COMMUNICATIONS CORPORATION
1999 Equity Incentive Plan

Form of Stock Award Agreement

     Name of Participant:
                                                                     

     Date of Grant:
                                                                                

     Number of Shares of Common Stock:                                          
(the “Restricted Shares”)

     [Other Information Required to be included, e.g., SSN or Grant Number:
               ]

     Pursuant to the Aspect Communications Corporation 1999 Equity Incentive
Plan (the “Plan”), a copy of which has been delivered to you, along with a
prospectus describing the material terms of the Plan, and in accordance with the
terms and conditions of the Plan and your agreement to such additional terms,
conditions and restrictions as are set forth below, you have been granted as of
the Date of Grant an award (the “Award”) the Restricted Shares, meaning shares
of Common Stock (the “Shares”) of Aspect Communications Corporation (the
“Company”). Capitalized terms used but not defined in this Stock Award Agreement
(the “Agreement”) have the meanings ascribed to them in the Plan.

     1. Acceptance of Award. As a condition to the grant of this Award, you are
required to accept the Award, and all the terms and conditions that apply to it,
by signing this Agreement in the space indicated below. The Award is effective
as of the Effective Date set forth above.

     2. Restricted Shares. The “Restricted Shares” refer to the Restricted
Shares referenced above and to all securities received in replacement of such
Restricted Shares, including as a result of stock dividends or splits, all
securities received in replacement of such Shares in a recapitalization, merger,
reorganization, exchange or similar transaction, and all new, substituted or
additional securities or other property to which you are entitled by reason of
your ownership of such Restricted Shares. Unless otherwise provided by the
Administrator, the Company’s rights with respect to the Restricted Shares under
Section 3(c) below will be assigned to a successor to the Company’s business in
the event of a Change of Control and will, following such assignment, apply to
the securities or other property received in replacement of such Restricted
Shares.

3. Vesting Schedule; Forfeiture Conditions.

          (a) General. The Restricted Shares will vest and your right to retain
them will become nonforfeitable in accordance with paragraph 3(b) below. The
period beginning on the date hereof and ending on the date on which any
Restricted Share becomes vested and nonforfeitable in accordance with paragraph
3(b) is referred to as the “Restriction Period” with

 



--------------------------------------------------------------------------------



 



respect to any such Restricted Share. Each day on which you vest in any portion
of the Restricted Shares (as specified in paragraph 3(b) below) is referred to
as a “Vesting Date.” As of the 31st day (or 91st day if your reemployment is
guaranteed by statute or contract) of a leave of absence, vesting credit will no
longer accrue unless otherwise determined by the Administrator or required by
contract or statute. If you return to service immediately after the end of an
approved leave of absence, vesting credit shall continue to accrue from that
date of continued employment.

          (b) Vesting Schedule. Subject to your remaining in Continuous Service
Status through a Vesting Date, the Restricted Shares will vest and become
nonforfeitable as follows:

          Percentage of Restricted Shares                           Vesting Date

          (c) Termination of Continuous Service Status. Any Restricted Shares
that are not vested pursuant to paragraph 3(b) above on the date on which your
Continuous Service Status terminates for any reason, including your death,
disability or retirement, will be forfeited in their entirety to the Company and
you will no longer have any right, claim, title or interest in or to such
forfeited Restricted Shares.

4. Issuance of Certificates; Rights as Shareholder.

          (a) Issuance of Certificates. Certificates evidencing the Restricted
Shares will be issued by the Company and registered in your name on the stock
transfer books of the Company (through its transfer agent) promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times during the Restriction Period. As a condition to receipt
of this Award, you will deliver to the Company a stock power, duly endorsed in
blank and attached hereto as Exhibit A, relating to the Restricted Shares. As
soon as practicable after termination of the Restriction Period applicable to
any Restricted Shares, certificate(s) for such Restricted Shares then vesting
will be delivered to you or your legal representative along with the stock
powers relating thereto.

          (b) Rights as Shareholder. You will become the record owner of the
Restricted Shares pursuant to paragraph 1 above and will remain such until or
unless such Restricted Shares are forfeited pursuant to paragraph 3 above. As
the record owner, you will be entitled to all rights of a Common Stock holder of
the Company, including without limitation voting rights and rights to cash and
in-kind dividends, if any, on the Restricted Shares.

     5. Restrictions on Transferability. At all times during the Restriction
Period, the Restricted Shares will be nontransferable, and may not be pledged,
assigned or alienated in any way except by will or by the laws of descent and
distribution (subject to Section 8 below) or pursuant to a qualified domestic
relations order.

 



--------------------------------------------------------------------------------



 



     6. Withholding Obligations. As a condition to receipt of the Restricted
Shares, you acknowledge your obligation with respect to any tax or similar
withholding obligations that may arise in connection with receipt or vesting of
the Restricted Shares. The Company or its representative will have the right to
take such action as may be necessary, in the Administrator’s discretion, to
satisfy the obligations outlined in this Section 6. You further agree that the
Company will have the right to deduct or cause to be deducted from your current
compensation any federal, state, local or other taxes required by law to be
withheld or paid with respect to such event. In addition, you agree that the
Company will have the right to require you to withhold that number of Restricted
Shares subject to the Award having a Fair Market Value equal to the aggregate
amount of the withholding obligation. You understand that the Company’s rights
to ensure satisfaction of applicable withholding obligations with respect to the
Award and the Restricted Shares, either through the Company’s withholding
Restricted Shares subject to the Award, or through your sale of the Restricted
Shares themselves, or through other sources of funds that may be available to
you, may require planning on your part, in advance of the expected Vesting
Date(s) specified in Section 3(b) above. The Company may also in lieu of or in
addition to the foregoing, at its sole discretion, require you to deposit with
the Company an amount of cash sufficient to meet the withholding requirements.
The Company will not deliver any of the Shares until and unless you have made
proper provision for all applicable tax and similar withholding obligations.

     7. Other Tax Matters. You have reviewed with your own tax advisors the
federal, state, local and other tax consequences, including those in addition to
any tax withholding obligations you may have, of your investment in the
Restricted Shares and the transactions contemplated by this Agreement. You
acknowledge that you are relying solely on such advisors, and not on the Company
or its agents or advisors, with respect to such tax consequences. You
acknowledge your receipt of the Company’s prospectus relating to the Plan, which
contains certain information regarding tax issues affecting the Award, including
your right under U.S. federal income tax law to make an election which affects
the timing of your recognition of income with respect to the Award under
Section 83 of the Code ( a copy of the form of election is attached hereto as
Exhibit B). You understand and agree that, should you choose to file an election
under Code Section 83(b), the filing of this election is your responsibility and
you must notify the Company of the fact of your filing on or prior to the day of
making the filing.

     8. Designation of Beneficiaries. You may, in accordance with procedures
established by the Administrator, designate one or more beneficiaries to receive
all or part of any Restricted Shares to be distributed to you hereunder in the
case of your death, and you may change or revoke such designation at any time;
provided, however, that in the event you are married and reside in or are
otherwise subject to the laws of a community property state or jurisdiction, and
you desire to designate a beneficiary other than your spouse, you will be
required to obtain your spouse’s signature consenting to such designation. In
the event of your death, any Restricted Shares distributable hereunder that are
subject to such a designation (to the extent such a designation is enforceable
under applicable law) will be distributed to such beneficiary or beneficiaries
in accordance with this Agreement. Any other Restricted Shares distributable
will be distributed to your estate. If there is any question as to the legal
right of any beneficiary to receive a distribution hereunder, the amount in
question will be paid over to your

 



--------------------------------------------------------------------------------



 



estate, in which event neither the Company nor any affiliate of the Company will
have any further liability to anyone with respect to such amount.

     9. General. This Agreement, together with the Plan, represent the entire
agreement between the Company and you with respect to the Restricted Shares. To
the extent the provisions of this Agreement conflict with the terms of the Plan,
the Plan provisions will govern.

     By your signature below, you indicate your acceptance of the terms of this
Stock Award Agreement, and acknowledge that you have received copies of the Plan
and the prospectus, in each case as currently in effect. You also acknowledge
and agree that your rights to any Restricted Shares will be earned only as you
provide services to the Company over time, and that nothing in the grant of this
Award or this Agreement confers upon you any right to continue in the employ of
the Company for any period of time, nor does it interfere in any way with your
or the Company’s right to terminate your employment or consulting relationship
at any time, for any reason, with or without Cause.

     By signing this Agreement, you acknowledge that your personal employment
information regarding participation in the Plan and information necessary to
determine and pay, if applicable, benefits under the Plan must be shared with
other entities, including companies related to the Company and persons
responsible for certain acts in the administration of the Plan. By signing this
Agreement, you consent to such transmission of personal data as the Company
believes is appropriate to administer the Plan.

     

  Accepted and Agreed to by Participant:
                                                            

  Acknowledged and Agreed to by Company:
                                        

                                                                Title:
                                        

I, ______________________, spouse of ______________________, have read and
hereby approve the foregoing Agreement. In consideration of the Company’s
granting my spouse the Award as set forth in the Agreement, I hereby agree to be
bound irrevocably by the Agreement and further agree that any community property
or similar interest that I may have in the Shares shall hereby be similarly
bound by the Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any rights under the Agreement.

     

                                                              

  Spouse of Participant

 



--------------------------------------------------------------------------------



 



Exhibit A

Stock Power

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED and pursuant to that certain Stock Award Agreement
between the undersigned (“Purchaser”) and Aspect Communications Corporation (the
“Company”) dated ___, ___(the “Agreement”), Participant hereby sells, assigns
and transfers unto the Company ___(___) shares of the Common Stock of the
Company, standing in Purchaser’s name on the books of the Company and
represented by Certificate No. ___, and does hereby irrevocably constitute and
appoint ___to transfer said stock on the books of the Company with full power of
substitution in the premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY
THE AGREEMENT AND THE ATTACHMENTS THERETO.

Dated:                                                             
Signature:                                                             

Spouse of Participant (if applicable):                                         

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its rights with
respect to certain forfeiture restrictions that apply to the Award without
requiring additional signatures on the part of Participant.

 



--------------------------------------------------------------------------------



 



Exhibit B

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer’s
receipt of the property described below:

     
1.
  The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:
 
   

  NAME OF TAXPAYER:                                         

  NAME OF SPOUSE:                                               

  ADDRESS:                                                               

  IDENTIFICATION NO. OF TAXPAYER:                                         

  IDENTIFICATION NO. OF SPOUSE:                                         

  TAXABLE YEAR:                     
 
   
2.
  The property with respect to which the election is made is described as
follows:
 
   

                                          shares of the Common Stock of Aspect
Communications Corporation, a California corporation (the “Company”).
 
   
3.
  The date on which the property was transferred is:
                                        
 
   
4.
  The property is subject to the following restrictions:
 
   

  Forfeiture restriction in favor of the Company upon termination of taxpayer’s
employment or consulting relationship with the Company.
 
   
5.
  The Fair Market Value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    
 
   
6.
  The amount (if any) paid for such property: $0

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

     
Dated:                     
  Signature:                                                             
                                        
 
   
Dated:                     
  Spouse’s Signature:
                                                                                

 